SUMMERS, Justice,
concurring specially.
I agree with the majority in concluding that an order denying an appellant’s application to share in an estate as a pretermit-ted child is an interlocutory order appeal-able by right. 58 O.S.1991 § 721(10). Since the ease of In re Tayrien’s Estate, 207 Okl. 401, 250 P.2d 16 (1952) appears to hold that such an order is not appealable under § 721,1 would go a step further and expressly overrule In re Tayrien’s Estate to the extent it is inconsistent with today’s order.